DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 & 14-16 have been amended and examined as such.
Claims 13 & 19-20 have been canceled as requested by the Applicant.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 2-12 & 14-18 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claim 1, a review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an inkjet printer comprising an ink tank comprising all of the limitations as claimed, particularly but not limited to a first ink storage portion and a second ink storage portion for two types of ink, wherein the partition wall has ribs… the first rib is arranged on a surface of the partition wall on a side of the first ink storage portion between the first ink storage portion and the second ink storage portion… wherein the first rib and the second rib are displaced from each other when the partition wall is seen from a direction perpendicular to the partition wall, and wherein no rib is disposed on a backside for the first rib and the second rib.
Prior Art IGARASHI et al. teaches an inkjet printer with an ink tank including a plurality of ink storage portions but does not teach the limitation of the partition wall has ribs… the first rib is arranged on a surface of the partition wall on a side of the first ink storage portion between the first ink storage portion and the second ink storage portion… wherein the first rib and the second rib are displaced from each other when the partition wall is seen from a direction perpendicular to the partition wall, and wherein no rib is disposed on a backside for the first rib and the second rib.
Prior Art Shimizu et al. teaches an inkjet printer with an ink tank including a plurality of ink storage portions but does not teach the limitation of the partition wall has ribs… the first rib is arranged on a surface of the partition wall on a side of the first ink storage portion between the first ink storage portion and the second ink storage portion… wherein the first rib and the second rib are displaced from each other when the partition wall is seen from a direction perpendicular to the partition wall, and wherein no rib is disposed on a backside for the first rib and the second rib.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishizawa et al. (US 2014/0061961 A1) teaches an inkjet printer with an ink tank that includes storage portions with ribs along a partition wall facing the ink storage portion.  KOIKE et al. (US 2015/0109379 A1) teaches an inkjet printer with an ink tank that includes multiple storage portions with ribs along one wall facing the ink storage portion.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853